     Case 4:21-cv-00048-WTM-CLR Document 11 Filed 05/21/21 Page 1 of 3




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

HELEN WATSON and                     )
ROBERT WATSON, SR.,                  )
                                     )
              Plaintiffs,            )
                                     )
v.                                   )             CV421-048
                                     )
SAM'S CLUB EAST,                     )
STORE MANAGER ON                     )
FEBRUARY 23, 2019 and                )
JOHN DOE 1-99,                       )
                                     )
              Defendants.            )

                                ORDER

     Before the Court are plaintiffs’ motions to add Import-Sports

Diversions, Inc., a/k/a Import Diversions, Inc. as a defendant and to

amend the Scheduling Order. Doc. 7; doc. 10. No party has opposed

either motion. For the following reasons, the motion to add Import-

Sports Diversions, Inc. is GRANTED and the motion to amend the

Scheduling Order is GRANTED, in part and DENIED, in part.

     At the time plaintiffs filed their motion to add a defendant, the

deadline for such motions had not yet expired. See doc. 6 (setting April

16, 2021, as the deadline for adding additional parties). A request to add
    Case 4:21-cv-00048-WTM-CLR Document 11 Filed 05/21/21 Page 2 of 3




a party within the scheduling order’s deadline is subject to the

requirements of Rule 15(a), which allows a party to amend after being

served with responsive pleadings, only with written consent or the

Court’s leave.     Such leave should be freely given “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). Therefore, the motion to add Import-

Sports Diversions, a/k/a/ Import Diversions, Inc. is GRANTED. Doc. 7.

Plaintiff is DIRECTED to file an Amended Complaint within 14 days of

this Order and effect service upon the newly added defendant within 30

days thereafter.

        Plaintiff has also filed a motion seeking to amend the Scheduling

Order in which they propose a series of new deadlines. Doc. 10. No party

has objected to this proposed schedule. Amending the Scheduling Order

is reasonable to accommodate the addition of a new defendant; however,

the newly added defendant should be permitted an opportunity to provide

its input into the new discovery schedule.     Therefore, the motion to

amend the Scheduling Order is GRANTED, in part and DENIED, in

part.     The parties are DIRECTED to conduct a new Rule 26(f)

conference within 21 days of plaintiff serving Import-Sports Diversions.

A revised Rule 26(f) Report shall be filed with the Court within 14 days
    Case 4:21-cv-00048-WTM-CLR Document 11 Filed 05/21/21 Page 3 of 3




of the conference. All future deadlines in this case are STAYED pending

the issuance of the Court’s Amended Scheduling Order.

     SO ORDERED, this 21st day of May, 2021.



                                 ________________________________
                                   ______
                                        __________
                                                 _____
                                                     _____
                                 CHRIST
                                 CHRISTOPHER
                                      TOPHER L. RAY
                                 UNITED STATE
                                        STATES
                                           T S MAGISTR
                                               MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
